 4In the Matter of JOHN T. STANLEY- Co., INC.,andUNITED PACKING-HOUSE WORKERS OF AMERICA, C. 1'0.Case No.. -R-4633.-Decided July 15, 19 4Mr. J&mes C. Paradise,'for the Board.Mr. Harry P. Albert,of New York City, for the Company.Messrs. -Ray HobbsandMeyer, SterA,of New York City, for the-C. 1. 0.,Messrs. Jacques I3uitenkantandArnold Cohen,of New York City,for the A. F. L.Mr. 'Joseph Lepie,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASE4Upon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation, of em-ployees' of John T. Stanley Co., Inc.,-New York City, herein calledthe Company, the National Labor Relations Board provided for anappropriate heari ng upon due notice before Cyril W. O'Gorman, TrialExaminer. Said hearing was held at New York City on June 5, and6, 1944.At the commencement of the hearing the Trial Examinergranted a motion to intervene made by Cosmetic Soap & PerfumneryWorkers Union,,Local #20646, A. F. L., herein called the A. F. L.The Company, the C. 1. 0., and the A. F. L. appeared and participated.All parties were afforded full opportunity to be heard, to, examine andcross-examine witnesses,and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were'afforded anopportunity to file briefs with the'Board.Upon the entire record in the case, the Board makes the following :57 N. L. R B., No. 72.384C JOAN T. STANLEY CO., INC.FINDINGS OF FACT385,1.THE BUSINESS-OF THE COMPANYJohn T. Stanley Co. Inc., a New York corporation, is engaged atNew York -City, in the business ;of collecting and rendering waste fats-and oils and manufacturing glycerine, soaps, feed for fowl, and allied'products.During the past year, the Company purchased i,4* mate-rials_exceeding$500,000in value, ofwhich 50 percent was shipped toit from points outside the State of New York. , During the same pe-,riod the Company's sales exceeded $1,000,000 in value, of which 50percent was shipped by it to points outside the State of New York.The Company admits that, it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-membership employees of the Company.Cosmetic Soap & Perfumery Workers Union, Local #20646, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,On May 18, 1942, the Company and the A. F. L. entered into a col-lective bargaining contract for a term of 2 years.On March 8, 1944,more than two months prior to its expiration date, the Company andA. F. L. by a new agreement extended, in effect, the 1942 contract foranother term of 2 years. It was stipulated that on March 9, 1944, theCompany received a-letter from the C. I. O. stating that the C. 1. O.iepresented a majority of the Company's employees and requestinga bargaining conference. It was also stipulated that the Companyfailed to reply to the C. I. O.'s letter because of the contract it madewith the;A. F. L. on March 8, 1944.The A. 1F. L. contends that the petition should be dismissed on theground that the March 8; 1941, agreement bars .the instant proceed-held that a premature extension of a contract cannot operate as a barto a determination of representatives where a rival claim of represen-tation has been made prior. to the expiration date of the extendedagreement.'Accordingly, we find that the agreement of 'March 8,1944, does not serve to bar the present proceeding.1The Companytakes'a neutral position with respect to this issue2 SeeMatterofWichita Union Stockyards Company,40 N. L. R. B. 369; andMatter ofAluminum Ore Company,56 N. L R B. 498.,601248-45-vol 57--26 386DECISIONS`OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a -substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation: of einployees,,of the Company, within the, meaning:of.Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAs its primary contention, the C. I. O. asserts that a unit consistingof all the Company's production and maintenance employees, exclud-ing office clerical and supervisory employees; is appropriate.Alter-natively, however, the C. I. 0. seeks a unit coextensive with that cov-ered by the existing agreement between the Company and A. F. L.Apparently, neither the Company nor the A. F. L. takes,an affirmativeposition with ,respect, to;,the issue of the appropriate unit.The present contract between the Company and the A. F. L. em-braces the'same employees who were covered by the 1942 agreement be-tween these parties 4Thus, there has been a 2 year history of col-lective bargaining on the basis of the unit set forth in both agree-ments.These agreements cover all production and maintenance em-ployees, including those employed in the cosmetic, soap, perfnnlery,and maintenance departments, excluding those engaged in the render-ing, grinding, pressing, and collecting departments, cfce clerical, andrsupervisory employees.In view of the history of collective bargaining, we find that allproduction and maintenance employees of the I Company, includingall employed in the cosmetic, soap, perfumery,- and maintenance de-partments; but excluding all engaged, ,in the rendering, grinding;pressing, and collecting departments, office clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline,_or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for1the purposes of collective bargaining yvjthin the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPL'ESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-Aho were employed' during the pay-'ployees in the appropriate unit w'The Field Examiner reported that the C 1 0 submitted 94 application cards*; and thatthe names of 84 persons appearing on the cards were listed on the Company's pay roll ofMay 19, 1944, which contained the names of 140 employees in the unit claimed to be appro-priate by the C. I 0The A F L. apparently relies on its contract as evidence of itsinterest in this proceedingBoth agreements have been mentioned in Section III, supza JOHN T. STANLEY CO., INC.-387roll-period immediately preceding the date of the Direction of Electionherein, :subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Re-lations Act; and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDInECTrn that, as part ofthe investigation to ascertain representa-tives Tor the purposes of collective, bargaining with John T. StanleyCo., Inc., New York City-,'an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region acting in this matter asagent for the-National. Labor Relations Board, and, subject to Article°III, Sections 10,and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the,pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedPackinghouseWorkers of America, affiliated with the Congress ofIndustrial Organizations, or by Cosmetic Soap & Perfumery WorkersUnion, Local #20646, affiliated, witlr, the American. Federation ofLabor, for the purposes of collective bargaining, or by neither.